Citation Nr: 1201293	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  04-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for low back strain with degenerative changes prior to March 31, 2011, and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from August 1978 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  Prior to August 2, 2007, the Veteran's low back disability is manifested by limitation of motion on flexion from 0 up to 60 degrees, extension to 30 degrees, left lateral flexion to 20 degrees, and right lateral flexion to 20 degrees.

2.  Prior to August 2, 2007, the Veteran's low back disability is not manifested by forward flexion which more nearly approximates 30 degrees or less, nor does the evidence show ankylosis.  

3.  From August 2, 2007, the Veteran's low back disability is manifested by 90 percent limitation on flexion, incapacitating flare-ups that occurred approximately once a week and lasted one or two days, painful range of motion, and limitation of motion on flexion from 0 to 25 degrees.  The evidence does not show ankylosis.  


CONCLUSIONS OF LAW

1.  Prior to August 2, 2007, the criteria for a rating in excess of 20 percent for degenerative disc disease and lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Code 5242 (2011).  

2.  From August 2, 2007, the criteria for a rating in excess of 40 percent for degenerative disc disease and lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Code 5242 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed his claim for an increased rating in October 2003.  In a rating decision dated in January 2004 the RO continued the 20 disability rating for low back strain with degenerative changes and the Veteran appealed.  In an August 2011 rating decision, the RO increased the evaluation to 40 percent from March 31, 2011.  The Veteran asserts that higher ratings are warranted.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Generally, an evaluation of the extent of impairment requires consideration of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as here, service connection has been in effect for a number of years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  Based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate in this instance.  As discussed further below, the Board finds that staged ratings are warranted for those distinct periods of time when the criteria for 20 percent and 40 percent ratings are met.   

The Veteran's associated neurological disorders in the lower extremities were service-connected and assigned separate ratings in a rating decision dated in September 2010.  The Veteran did not appeal this determination.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbular spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011) (the General Rating Formula for Diseases and Injuries of the Spine are used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

The schedule also provides for compensation for arthritis due to trauma and substantiated by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  In the absence of limitation of motion, a 10 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private orthopedic medical records dated from September to October 2003 show that the Veteran reported an acute episode of back pain about every six months which responded to chiropractic treatments within one week.  The current episode however had persisted for about three weeks without relief.  An orthopedic examination dated in September 2003 showed tenderness to palpation over the lower lumbar spinous process.  There was discomfort to flexion of the low back but straight leg raise tests were negative.  The diagnosis was low back strain with disc hernia at L5-S1.  He was prescribed a lumbosacral corset to wear when he was up and active.  He was also ordered to do only clerical work activities over the course of the next week.  Physical therapy notes indicated that his range of motion was limited but did not specify the extent.  In October 2003 it was noted that the Veteran was dramatically improved.  Examination revealed full range of motion with no spasm and no tenderness over the lower lumbar spinous processes.  The physician noted that the Veteran was to wean himself out of his corset brace and that he was to use it only during acute flare-ups.

In December 2003 the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran reported that he had problems with his back going out approximately two times a year.  He stated that he missed three weeks of work in September 2003.  He reported that he saw a chiropractor for relief.  He had occasional twinges with flare-ups, which caused severe pain.  He also reported that he had a chronic underlying discomfort.  He stated that he had discomfort with standing for greater than two hours or sitting for six hours.  Examination showed he had difficulty with bending and stooping and using his hands to rise, pushing his hands off his knees.  Physical examination revealed flexion to 60 degrees, extension to 30 degrees, left and right lateral flexion to 20 degrees, and left and right lateral flexion to 20 degrees.  He had negative straight leg raises and was able to heel and toe walk, and squat and rise without difficulty.  He had mild flattening of the lumbar lordosis.  X-rays showed mild degenerative endplate changes seen at all lumbar levels.  The disc spaces were preserved.  Diagnosis was mild degenerative arthrosis of the lumbar spine with no evidence of traction neuritis or radiculopathy.  

A private medical note dated in December 2003 showed that the Veteran was seen for low back pain.  The Veteran reported that he was bending/lifting when he heard a pop then felt pain that radiated down his right leg and lower back.  Diagnosis was low back pain with radiculopathy.  The Veteran was restricted to lifting no more than zero pounds; ground level work, no ladders or heights; no repeated bending, stooping, squatting, pushing, jerking, twisting, or bouncing; no continuous standing or sitting; and minimum walking or climbing.  

In his notice of disagreement, the Veteran reported that he was on light duty for approximately one month.  

Chiropractor records dating from June 1999 to September 2006 show that the Veteran had palpable spasm and palpable tightness with point tenderness at the parlumbar musculature.  His range of motion in the lumbar spine was limited.  

VA medical records dating from February 2000 to January 2009 include an MRI dated November 2003 which showed mild degenerative endplate changes are seen at all lumbar levels.  An emergency room note dated in November 2005 showed that the Veteran complained of a flare-up.  He reported that he began having problems while on his route as a mailman.  He denied bowel and bladder incontinence.  The diagnosis was lumbosacral degenerative disc disease.  He was instructed to get bed rest as needed over the next day or two.  In March 2006, it was noted that he had an acute episode six months earlier which was responsive to chiropractic treatment.  Relief occurred after about a week.  His current episode had been persistent for three weeks, but it was noted that bed rest relieved the pain.  Physical examination showed that he was tender to palpation over the lower lumbar spinous processes and that he had discomfort to flexion, lateral bending to both sides and extension.  The clinician recommended a back corset, 10 days of Prednisone and clerical duties for one week.  In January 2007, he was seen complaining of chronic low back pain.  He said his back would go out once or twice a year and he could hardly walk.  At times he has to crawl on the floor.  His back last went out in September 2006.  An MRI taken in January 2007 showed straightening of the lumbar spine.  When seen in July 2007, he reported that his back was not as painful but it did still hurt.  He was referred to physical therapy for his multilevel spinal stenosis.  

In a physical therapy note dated in August 2007 the Veteran received therapy for spinal stenosis.  He reported he was required to lift very heavy boxes of mail and perform a lot of physical activity at work which had irritated the lower back.  He also reported radicular symptoms traveling to the mid-posterior thigh and down to the popliteal area.  Physical examination revealed that the Veteran's flexion was 90 percent limited and extension was 0 percent limited.  The physical therapist noted that the Veteran tolerated treatment well with a decrease in low back pain.  In a November 2008 VA outpatient note, the Veteran reported that his back pain would get so bad that he had to crawl through the house.  He further stated that he intermittently went to a chiropractor with a good response from that treatment.  In January 2009 the Veteran was referred to the pain clinic.  He complained of weakness and numbness in the legs in addition to pain.  He reported that the pain was triggered or worsened by weather, physical activity, standing, walking, bending forward and backward, stress, and positions.  He stated that his pain had been getting worse over the last 36 months.  The pain was noted to travel to the bilateral buttock and hips and the front and back of bilateral thighs.  

In February 2009 the Veteran was accorded another C&P spine examination.  During the examination the Veteran reported that his back pain was present every day and he rated his pain as a 6 on a scale of 10.  He reported occasional radiation of pain down to the bilateral lower extremities affecting his ability to walk at times.  He stated that he had several incapacitating episodes over the last 12 months and that he was prescribed bedrest by a chiropractor but not by a medical doctor.  He further reported that flare-ups occurred approximately once a week and lasted one or two days.  He stated that during a flare-up he is completely incapacitated.  He reported that he can do his job as a mailman appropriately on a daily basis unless he was having a flare-up.  He stated that he could not do his job productively and that he has missed work occasionally due to flare-ups.  He further stated that his activities of daily living were affected during flare-ups because he had difficulty taking care of himself.  On a daily basis his activities of daily living were not affected.  He reported using a back brace at times.  The Veteran also reported that he had episodes five to six times a year where he was prostrate for two to three weeks at a time.  

Physical examination revealed flexion to 45 degrees, extension to 10 degrees, lateral flexion to 25 degrees, and rotation to 40 degrees.  Pain was noted throughout with the pain most severe at the end of range and also with forward flexion.  He was able to repetitively range his lumbar spine without change in his range of motion or level of pain which showed that the range of motion was not additionally limited following repetitive use.  There was no spasm or point tenderness on examination and straight leg raises were negative bilaterally.  

Statements from the Veteran and his spouse dated in April 2009 reported that the Veteran's back pain would be so bad that his wife would have to help him in walking and getting in and out of the car.  The Veteran's spouse also reported that the Veteran would crawl around on his hands and knees.  She further stated that the Veteran was put on bed rest a number of times.   

In a statement dated in July 2009, the Veteran's chiropractor stated that he has been seeing the Veteran for 15 to 20 years.  He also reported that the Veteran has missed an average of five to six weeks a year from work.  

In November 2009 the Veteran was accorded a C&P radiculopathy examination.  During the examination the Veteran reported that he has not lost any time of work since his last VA examination.  He further reported that epidural injections were discussed but did not report that he had received any by the time of the examination.  He also reported that he had some degree of low back pain all the time that radiated down the sciatic distribution to the right leg but never below the right knee.  Physical examination revealed that the Veteran walked with the assistance of a cane and favored the right lower extremity.  Straight leg raises were positive in the right leg.  The Veteran could not bend more than a few degrees at the waist because of complaints of low back pain going down the right leg to the knee.  The examiner opined that it was more likely than not that the Veteran's lumbosacral sprain that he suffers from was an aggravation of an injury he suffered in military service and the degenerative changes were getting worse with age.  

A February 2010 addendum clarified the examiner's opinion and found that the present degenerative disc disease and recently-diagnosed lumbar radiculopathy are related to the already service-connected lumbosacral strain, representing a progression or worsening of the original diagnosis.  

In March 2011 the Veteran was accorded another C&P spine examination.  During the examination the Veteran reported that his back pain was aggravated by a fall in January 2011.  He reported that he fractured his wrist and felt a pop in his back.  He further reported having one to two severe flare-ups a week with a duration of one to two days.  During flare-ups he had difficulty walking and he would call in sick to work.  He denied a history of incontinency, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, falls, and unsteadiness.  He reported numbness and paresthesias.  He also reported a history of fatigue, decreased motion, stiffness, spasm, and spine pain.  He denied weakness.  He reported the pain was located at his lumbosacral region and described it as sharp and stabbing of moderate severity, constant duration, and daily frequency.  He denied incapacitating episodes.  He reported use of a cane and was limited to walking up to 1/4 of a mile. 

Physical examination revealed both his posture and head position were normal.  His gait was mildly antalgic with use of a standard cane.  There was no evidence of gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  There was evidence of lumbar spine flattening.  There was evidence of spasm, guarding, pain with motion, and tenderness.  There was no evidence of atrophy or weakness upon examination.  The examiner noted that the muscle spasm, localized tenderness, and guarding was severe enough to be responsible for abnormal gait and abnormal spinal contour.  Range of motion testing revealed:  flexion from 0 to 25 degrees, extension from 0 to 20 degrees, left lateral flexion from 0 to 20 degrees, left lateral rotation from 0 to 20 degrees, right lateral flexion from 0 to 15 degrees, an right lateral rotation from 0 to 20 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  There was no additional limitation shown after three repetitions of range of motion.  An x-ray revealed loss of disk space height at L5-S1 and slight scoliosis convexed to the right on the frontal view.  There was no evidence of subluxations.  The impression was mild L5-S1 degenerative changes with slight scoliosis convexed to the right.  A comparison to the October 2008 x-ray revealed a slight increase in disc disease at the L5-S1 level.  The Veteran reported that he was currently employed full time.  The diagnosis was lumbar strain with degenerative disc disease.  The examiner noted increased absenteeism, decreased mobility, and problems with lifting and carrying regarding work.  The Veteran's back affected his activities of daily living by limited his walking and standing, he could not bend, he had difficulty with household chores and yard work, and he had limited recreational activities.  

The Board finds that the evidence does not support the assignment of a rating in excess of 20 percent prior to August 2, 2007.  In this regard, medical evidence does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Range of motion on flexion in October 2003 was normal and, in December 2003, flexion was from 0 to 60 degrees.  There was no evidence of ankylosis noted.  The Board also finds that there is no additional limited motion that could provide a basis for a higher rating based on pain pursuant to 38 C.F.R. §§ 4.40, 4.45 (2011).  While the Veteran reported acute episodes, which occurred  approximately every six months and which responded to chiropractic treatments within one week, the examiner's assessment in December 2003 was that he had mild degenerative arthrosis.  Moreover, he had range of motion on examination on flexion to 60 degrees, which falls squarely within the criteria for a 20 percent rating.  While the Veteran reported that he had flare-ups, which caused severe pain, neither his statements nor any other evidence indicated that his limitation of motion during flare-ups was to 30 degrees or less.  Prior to August 2, 2007, while limitation of motion was noted, there was no evidence showing that limitation of motion was to 30 degrees or less on flexion.  The August 2, 2007, record is the first indication that his limitation of motion is limited to 30 degrees or less.  In the absence of forward flexion of the thoracolumbar spine 30 degrees or less; or, ankylosis, the Board finds that the Veteran's degenerative disc disease and lumbosacral strain disability does not more nearly approximate the criteria necessary for a rating in excess of 20 percent under Diagnostic Code 5242 and such rating adequately portrays the functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of this joint.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  

The evidence shows that an increased rating of 40 percent, but no higher, is warranted from August 2, 2007.  The evidence shows that the Veteran's flexion was assessed as 90 percent limited on that date, which clearly indicates that range of motion was less than 30 degrees.  During the February 2009 VA examination, the Veteran reported that he had several incapacitating episodes over the last 12 months, was prescribed bed rest by a chiropractor but not by a medical doctor, and had flare-ups that occurred approximately once a week and lasted one or two days.  He also stated that during a flare-up he was completely incapacitated.  The Veteran also reported that he had episodes five to six times a year where he was prostrate for two to three weeks at a time.  During physical examination, the Veteran complained of pain throughout range of motion.  While the Veteran's range of motion on flexion was to 45 degrees, the evidence shows that the Veteran had pain throughout the range of motion and the Veteran provided competent, credible and probative reports of flare-ups that resulted in him essentially not being able to move.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence shows that the criteria for a 40 percent disability rating are met from August 2, 2007.  

However, the preponderance of the evidence of record is against finding that a rating in excess of 40 percent is warranted at any time covered by this claim.  Although the Veteran's disability was found to be consistently manifested by the symptoms noted above to include one to two severe flare-ups a week with a duration of one to two days and pain on active range of motion, the Board does not find that the Veteran's symptoms were consistent with a rating in excess of 40 percent.  At no time did the Veteran exhibit ankylosis.  As such, a 50 percent or higher rating under Diagnostic Code 5242 is not warranted.  

The Board has considered whether the Veteran has incapacitating episodes having a total duration of at least four weeks but less than 6 weeks during the past 12 months, such that a 40 percent evaluation would be warranted prior to August 2, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Board has also considered whether the Veteran had incapacitating episodes having a total duration of at least six weeks during the last 12 months, such that a 60 percent evaluation would be warranted.  However, an incapacitating episode for VA purposes is a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).  While the Veteran reports incapacitating episodes that are prescribed by a medical professional, he has not submitted evidence showing that he is prescribed bed rest by a physician for at least four weeks or six weeks a year.  At most, the medical evidence shows that he was prescribed bed rest for a day or two as needed.  Accordingly, a higher rating is not warranted pursuant to Diagnostic Code 5243.  

The Board has also considered the criteria set forth in Diagnostic Code 5003.  However, as the Veteran is currently assigned a rating for his limitation of motion, a separate rating is not warranted pursuant to Code 5003 as that would constitute pyramiding.  See 38 C.F.R. § 4.14.  Moreover, a higher rating is not available pursuant to Code 5003.

The Veteran's bilateral radiculopathy was recently service-connected and assigned separate ratings, therefore, those matters are not for consideration here.  The Veteran has denied bladder or bowel impairment, to include one that is related to the service-connected back condition; therefore, a separate evaluation is not for consideration.  

The Board has considered the lay statements of the Veteran that a higher rating is warranted based on the extent of his disability, however, while these statements are competent, credible, and probative, the entirety of the evidence as discussed above does not show that the criteria for a rating in excess of 20 percent prior to August 2, 2007, and in excess of 40 percent thereafter are met or approximated.  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected degenerative disc disease and lumbosacral strain disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's degenerative disc disease and lumbosacral strain symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  The Veteran's symptoms which result in limitation of motion and reported flare-ups, which include increased pain, are contemplated by the currently assigned ratings.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is employed and has not alleged that he was unemployable during the course of the appeal due to the service-connected disability.  Moreover, there is no evidence of unemployability, accordingly, TDIU is not raised by the record.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

A letter from the RO dated in November 2003 apprised the Veteran of the information and evidence necessary to substantiate his claim for an increased rating for low back strain with degenerative changes.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed of how VA establishes disability ratings and effective dates by way of an August 2007 letter.  Dingess/Hartman, 19 Vet. App. 473.  After the notice was provided, the claim was readjudicated by way of a supplemental statement of the case.  

In June 2009 and February 2011, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran was provided with notice concerning the information or evidence need to establish a rating and effective date pursuant to Dingess/Hartman v. Nicholson.  The Veteran was contacted by way of an August 2007 letter and requested to identify and authorize the release of any additional medical evidence.  Additional VA medical records were associated with the claims folder.  VA examinations were conducted, which included diagnostic testing, and a physical examination.  Moreover, the information provided by the examiners is adequate as it was based on a review of the medical history, a physical examination and as sufficient information was provided such that the Board's determination is an informed one.  Accordingly, the information requested by the Board was provided and there was substantial compliance with the Board's remand instructions.  

Taking all of the above into consideration, the Board concludes that VA has satisfied both duties to notify and assist.  Accordingly, the Board concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard, 4 Vet. App. 384.



ORDER

Entitlement to a disability rating in excess of 20 percent for low back strain with degenerative changes prior to August 2, 2007, is denied. 

A disability rating of 40 percent, but no higher, for the service-connected low back strain with degenerative changes is granted from August 2, 2007, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


